DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 4-21 are pending in this Office Action.
Claims 1, 4-10, and 21 are rejected.
Claims 11-20 are withdrawn from consideration.

Response to Arguments
Applicant's arguments filed in the amendment filed 03/08/2022, have been fully considered but they are moot in view of new grounds of rejections. The reasons are set forth below.

Drawings
The formal drawings received on 10/12/2018 have been entered.

Contingent Limitation
MPEP 2111.04(II) states: 
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. 
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.
In view of MPEP 2111.04(II):
In claim 1, only the limitation “a first base-station … configured to transmit a ping signal; a plurality of nodes each … configured to receive the ping signal, transmit an acknowledgement signal upon receipt of the ping signal, and transmit the ping signal; a second base-station … configured to receive the ping signal and transmit data related to the plurality of nodes based on the ping signal; wherein each of the plurality of nodes is further configured to be coupled to a working device of a chain based network” need to be disclosed by the cited prior art because steps recited after the aforementioned limitations are contingent and they are neither required to be executed nor disclosed by the cited prior art. The step of “wherein each of the plurality of nodes is further configured to cease operation when the working device ceases operation” are neither required to be executed nor disclosed by the cited prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma, Alankar (Pub. No.: US 2017/0126572, hereinafter, “Sharma”) in view of Fersman et al. (Pub. No.: US 2017/0127302, hereinafter, “Fersman”), and further in view of Ashraf et al. (Pub. No.: US 2021/0314962, hereinafter, “Ashraf”).
Claim 1. Sharma teaches:
A communication network for monitoring node state within a chain based network comprising: a first base-station configured to transmit a ping signal; – in paragraph [0025] (The content server may then send a message through the route. The message may comprise a stateless messaging protocol packet, such as an ICMP packet or a user datagram protocol (UDP) packet.)
a plurality of nodes each configured to receive the ping signal, transmit an acknowledgement signal upon receipt of the ping signal, and transmit the ping signal; – in paragraph [0027] (A first router 313 may receive the message. The first router 313 may then send a reply packet back to the content server 305. The first router 313 may also forward the message on to the second router 316.)
a second base-station configured to receive the ping signal and transmit data related to the plurality of nodes based on the ping signal. – in paragraph [0027] (The first router 313 may also forward the message on to the second router 316. The second router 316 may then examine the message to determine requested information. The second router may send a reply packet back to content server 305.)
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). See MPEP 2144 (VI)(B).

Sharma does not explicitly teach:
wherein each of the plurality of nodes is further configured to be coupled to a working device of a chain based network; and wherein each of the plurality of nodes is further configured to cease operation when the working device ceases operation.
However, Fersman teaches:
wherein each of the plurality of nodes is further configured to be coupled to a working device of a chain based network; wherein each of the plurality of nodes is further configured to cease operation when the working device ceases operation. – in paragraphs [0005], [0029], [0041] (Devices used for device-operated functions are typically powered by a battery. The first device may suddenly just stop working, which can be referred to as “sudden death”, e.g. due to some fatal damage or lost connectivity or drained battery. For example, the second device may in this case detect the improper operation if it polls the first device on a regular basis and when it suddenly gets no response therefrom.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sharma with Fersman to include wherein each of the plurality of nodes is further configured to be coupled to a working device of a chain based network; wherein each of the plurality of nodes is further configured to cease operation when the working device ceases operation, as taught by Fersman, in paragraph [0026], to reduce the need for a person to go to the location of a device in order to maintain a device-operated function.

Combination of Sharma and Fersman does not explicitly teach:
a first base-station including a processor and a radio; a plurality of nodes including a processor and a radio; a second base-station including a processor and a radio.
However, Ashraf teaches:
a first base-station including a processor and a radio; a plurality of nodes including a processor and a radio; a second base-station including a processor and a radio. – in paragraph [0192] (The radio device 2100 may include one or more processors 2150 coupled to the radio interface(s) 2110 and a memory 2160 coupled to the processor(s) 2150.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sharma and Fersman with Ashraf to include wherein the plurality of nodes each include a processor and a radio, as taught by Ashraf, in paragraph [0005], to allow for efficiently controlling radio communications.

Claim 21. Combination of Sharma and Fersman teaches The communication network of claim 1 – refer to the indicated claim for reference(s).
Sharma teaches:
wherein the first base-station includes a transponder configured to transmit a ping signal, and the second base-station includes a transponder configured to receive the ping signal and transmit the data related to the plurality of nodes based on the ping signal. – in paragraphs [0025], [0027] (The content server may then send a message through the route. The message may comprise a stateless messaging protocol packet, such as an ICMP packet or a user datagram protocol (UDP) packet. The first router 313 may also forward the message on to the second router 316. The second router 316 may then examine the message to determine requested information. The second router may send a reply packet back to content server 305.)
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). See MPEP 2144 (VI)(B).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma, Alankar (Pub. No.: US 2017/0126572, hereinafter, “Sharma”) in view of Fersman et al. (Pub. No.: US 2017/0127302, hereinafter, “Fersman”), and further in view of Ashraf et al. (Pub. No.: US 2021/0314962, hereinafter, “Ashraf”) and Martin et al. (Patent No.: US 11,102,754, hereinafter, “Martin”).
Claim 4. Combination of Sharma, Fersman, and Ashraf teaches The communication network of claim 1 – refer to the indicated claim for reference(s).

Combination of Sharma, Fersman, and Ashraf does not explicitly teach:
the plurality of nodes including a first node, a second node, and a third node, wherein a first communication route from the first base-station to the second base-station includes the first node and second node and does not include the third node.
However, Martin teaches:
the plurality of nodes including a first node, a second node, and a third node, wherein a first communication route from the first base-station to the second base-station includes the first node and second node and does not include the third node. – on lines 18-37 in column 7 (In step S1, the MME 105 sends a paging request message over the S1-AP interface to each of the base stations 101A and 101B associated with the tracking area 107. Thus, in this example the MME 105 sends paging request messages to both base stations 101A and 101B. The MME 105 does not send a paging request message to the base station 101C serving communication cell 103C because communication cell 103C is not within tracking area 107 in which the terminal device is taken as being located. All base stations receiving a paging request message from the MME 105, in this case base stations 101A and 101B, are configured to then transmit paging signalling to seek to establish contact with the required terminal device 104.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sharma, Fersman, and Ashraf with Martin to include the plurality of nodes including a first node, a second node, and a third node, wherein a first communication route from the first base-station to the second base-station includes the first node and second node and does not include the third node, as taught by Martin, on lines 43-51 in column 2, to provide a wireless communications networks that efficiently support communications.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma, Alankar (Pub. No.: US 2017/0126572, hereinafter, “Sharma”) in view of Fersman et al. (Pub. No.: US 2017/0127302, hereinafter, “Fersman”), and further in view of Ashraf et al. (Pub. No.: US 2021/0314962, hereinafter, “Ashraf”) and Filsfils et al. (Pub. No.: US 2014/0269266, hereinafter, “Filsfils”).
Claim 5. Combination of Sharma, Fersman, and Ashraf teaches The communication network of claim 1 – refer to the indicated claim for reference(s).

Combination of Sharma, Fersman, and Ashraf does not explicitly teach:
wherein at least one node includes a data collector module that is configured to add data to the ping signal prior to the at least one node transmitting the ping signal.
However, Filsfils teaches:
wherein at least one node includes a data collector module that is configured to add data to the ping signal prior to the at least one node transmitting the ping signal. – in paragraph [0088] (The additional segment ID stack is inserted into a header of a test message and the test message is forwarded according to a forwarding table entry for the top segment identifier on the segment ID stack (steps 614 and 616).)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sharma, Fersman, and Ashraf with Filsfils to include wherein at least one node includes a data collector module that is configured to add data to the ping signal prior to the at least one node transmitting the ping signal, as taught by Filsfils, in paragraph [0005], to monitor or measure network path variables such as packet loss or transmission delay.

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma, Alankar (Pub. No.: US 2017/0126572, hereinafter, “Sharma”) in view Fersman et al. (Pub. No.: US 2017/0127302, hereinafter, “Fersman”), and further in view of Ashraf et al. (Pub. No.: US 2021/0314962, hereinafter, “Ashraf”) and Sheng et al. (Pub. No.: US 2018/0375425, hereinafter, “Sheng”).
Claim 6. Combination of Sharma, Fersman, and Ashraf teaches The communication network of claim 1 – refer to the indicated claim for reference(s).

Combination of Sharma, Fersman, and Ashraf does not explicitly teach:
wherein at least one node includes a power accumulation module that powers the at least one node.
However, Sheng teaches:
wherein at least one node includes a power accumulation module that powers the at least one node. – in paragraph [0034] (The auxiliary winding S1 and the capacitor C2 can be selected to ensure the transistor Q1 is controlled appropriately so that the capacitor C1 stores a desired amount of energy leaked from the power conversion circuit, and discharges a desired amount of energy.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sharma, Fersman, and Ashraf with Sheng to include wherein at least one node includes a power accumulation module that powers the at least one node, as taught by Sheng, in paragraph [0003], to provide an alternative current path so that energy from the inductive components can discharge.

Claim 7. Combination of Sharma, Fersman, Ashraf, and Sheng teaches The communication network of claim 6 – refer to the indicated claim for reference(s).

Sheng further teaches:
wherein the power accumulation module is configured to receive leakage power from a working device coupled to the at least one node. – in paragraph [0034] (The auxiliary winding S1 and the capacitor C2 can be selected to ensure the transistor Q1 is controlled appropriately so that the capacitor C1 stores a desired amount of energy leaked from the power conversion circuit, and discharges a desired amount of energy.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sharma, Fersman, and Ashraf with Sheng to include wherein the power accumulation module is configured to receive leakage power from a working device coupled to the at least one node, as taught by Sheng, in paragraph [0003], to provide an alternative current path so that energy from the inductive components can discharge.

Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma, Alankar (Pub. No.: US 2017/0126572, hereinafter, “Sharma”) in view of Fersman et al. (Pub. No.: US 2017/0127302, hereinafter, “Fersman”), and further in view of Ashraf et al. (Pub. No.: US 2021/0314962, hereinafter, “Ashraf”) and Yang et al. (Pub. No.: US 2015/0146600, hereinafter, “Yang”).
Claim 8. Combination of Sharma, Fersman, and Ashraf teaches The communication network of claim 1 – refer to the indicated claim for reference(s). 

Combination of Sharma, Fersman, and Ashraf does not explicitly teach:
wherein the first base-station is configured to transmit the ping signal periodically over a period of a frame.
However, Yang teaches:
wherein the first base-station is configured to transmit the ping signal periodically over a period of a frame. – in paragraph [0032] (After the AP transmits the Beacon, a part of time period (a reserved time period RAW1 as shown in FIG. 3) is reserved within the current beacon interval for the STA to transmit the PS-Poll.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sharma, Fersman, and Ashraf with Yang to include wherein the first base-station is configured to transmit the ping signal periodically over a period of a frame, as taught by Sharma, in paragraph [0001], to provide a technique for reliable and accurate ways to determine real-time network information with a minimal impact on the network.

Claim 9. Combination of Sharma, Fersman, Ashraf, and Yang teaches The communication network of claim 8 – refer to the indicated claim for reference(s). 

Yang further teaches:
wherein the frame includes a plurality of time slots. – in paragraph [0032] (The first time slot and the second time slot are specified time intervals within the reserved time period, and the lengths of the first time slot and the second time slot may be flexibly defined according to an actual demand.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sharma, Fersman, and Ashraf with Yang to include wherein the frame includes a plurality of time slots, as taught by Sharma, in paragraph [0001], to provide a technique for reliable and accurate ways to determine real-time network information with a minimal impact on the network.

Claim 10. Combination of Sharma, Fersman, Ashraf, and Yang teaches The communication network of claim 9 – refer to the indicated claim for reference(s).

Yang further teaches:
wherein at least one node is configured to receive the ping signal in varying time slots of the frame. – in paragraph [0032] (The first time slot and the second time slot are specified time intervals within the reserved time period, and the lengths of the first time slot and the second time slot may be flexibly defined according to an actual demand.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sharma, Fersman, and Ashraf with Yang to include wherein at least one node is configured to receive the ping signal in varying time slots of the frame, as taught by Sharma, in paragraph [0001], to provide a technique for reliable and accurate ways to determine real-time network information with a minimal impact on the network.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734.  The examiner can normally be reached on Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD RAZA/Primary Examiner, Art Unit 2449